Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the papers filed on 03/08/2021 for Application No. 17/194,714. Claims 1-16 are pending.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) received on 03/08/2021 has been considered by the examiner.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art of record fails to disclose or render obvious a torque converter having the combination features recited in the claim and particularly “fluid diversion plate connected to a first axial side of the dam plate; and a piston plate connected to a second axial side of the dam plate and disposed, at least partially, between the cover and the dam plate”. 
Regarding claim 8, the prior art of record fails to disclose or render obvious a torque converter having the combination features recited in the claim and particularly “a piston plate sealed to the cover at an outer end and sealed to the dam plate at an 10inner end”. 

The closest prior art references are Metz et al. (US 9,869,381 B2) and Lindemann et al. (US 9,309,956B2).

Lindemann discloses a torque converter 300 having a backing plate 359 configured to connect to a piston plate 310 on one end and a damper plate connected to the other end and a third chamber for being de-pressurized in order to reduce a back pressure on the piston plate. See Figure 4 and the Summary of the Invention.
However, neither of the above references, they do not teach the particular features and arrangements as required by claims 1 and 8.
Claims 2-7 and 9-16 are allowed as being dependent upon the allowed base claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the cited documents on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on Monday - Thursday at (571) 272 - 6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TINH DANG/Primary Examiner, Art Unit 3655